 
Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT
 
SHARE EXCHANGE AGREEMENT, dated as of September 30, 2009 (this “Agreement”) by
and among Color Accents Holdings, Inc., a corporation organized under the laws
of the State of Nevada (“Color Accents”); M2 Systems Corporation (“M2 Systems”);
Michael Muscato and Joseph Adams (the “M2 Systems’ Shareholders”); and Diane
Pyun (“Pyun” or the “Color Principal Stockholder”). Color, M2 Systems, the M2
Systems’ Shareholders, and the Color Principal Stockholder hereinafter sometimes
individually referred to as a “Party” and collectively referred to as the
“Parties.”.
 
WHEREAS, the M2 Systems’ Shareholders own 100% of the issued and outstanding
ordinary shares of M2 Systems (such shares being hereinafter referred to as the
“M2 Shares”); and
 
WHEREAS, (i) the M2 Systems’ Shareholders and M2 Systems believe it is in their
respective best interests for the M2 Systems’ Shareholders to exchange all of
the M2 Shares for 6,600,000 newly-issued shares as set forth on Schedule I
hereto (the “New Color AccentsShares”) of common stock, $0.0001 par value per
share, of M2 Systems (the “Common Stock”), which, at the time of this Agreement,
shall constitute 81.2% of the issued and outstanding shares of Color Accents’
Common Stock immediately after the closing of the transaction contemplated
herein, and (ii) Color Accents believes it is in its best interest and the best
interest of its stockholders to acquire the M2 Shares in exchange for the New
Color Accents Shares, all upon the terms and subject to the conditions set forth
in this Agreement (the “Share Exchange”); and
 
WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE I
 
EXCHANGE OF M2 SYSTEMS SHARES FOR COLOR ACCENTS SHARES
 
Section 1.1Agreement to Exchange M2 Systems Shares for Color Accents Shares. On
the Closing Date (as hereinafter defined) and upon the terms and subject to the
conditions set forth in this Agreement, the M2 Systems’ Shareholders shall
assign, transfer, convey and deliver the M2 Systems’ Shares to Color Accents. In
consideration and exchange for the M2 Systems’ Shares, Color Accents shall
issue, transfer, convey and deliver the New Color Accents Shares to the M2
Systems’ Shareholders.
  
Section 1.2 Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 a.m. E.D.T. on the day the conditions to closing set forth
in Articles V and VI herein have been satisfied or waived, or at such other time
and date as the parties hereto shall agree in writing (the “Closing Date”).
 
Section 1.3Directors of Color Accents at Closing Date. On the Closing Date,
Diane Pyun, the current director of Color Accents, shall resign from the board
of directors of Color Accents (the “Color Accents Board”) and Michael A.
Muscato, Joseph W. Adams and Malcolm Kirschenbaum’s appointment to the Color
Accents Board shall become effective.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.4Officers of Color Accents at Closing Date. On the Closing Date, Diane
Pyun shall resign from each officer position held at Color Accents and
immediately thereafter, the Color Accents Board shall appoint Michael A. Muscato
to serve as Chief Technology Officer, Joseph Adams to serve as the Chief
Executive Officer and Randy Oveson to serve as Chief Financial Officer.


ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF COLOR ACCENTS
 
Color Accents represents, warrants and agrees that all of the statements in the
following subsections of this Article II are true and complete as of the date
hereof.
 
Section 2.1 Corporate Organization
 
a. Color Accents is a corporation duly organized, validly existing and in good
standing under the laws of Nevada, and has all requisite corporate power and
authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
Color Accents. “Material Adverse Effect” means, when used with respect to Color
Accents, any event, occurrence, fact, condition, change or effect, which,
individually or in the aggregate, would reasonably be expected to be materially
adverse to the business, operations, properties, assets, condition (financial or
otherwise), or operating results of Color Accents, or materially impair the
ability of Color Accents to perform its obligations under this Agreement,
excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement, or (ii) changes in the United States securities markets generally.
 
b. Copies of the certificate of incorporation and by-laws of Color Accents with
all amendments thereto, as of the date hereof (the “Color Accents Charter
Documents”), have been furnished to the M2 Systems Shareholders and to M2
Systems, and such copies are accurate and complete as of the date hereof. The
minute books of Color Accents are current as required by law, contain the
minutes of all meetings of the Color Accents Board and stockholders of Color
Accents from its date of incorporation to the date of this Agreement, and
adequately reflect all material actions taken by the Color Accents Board and
stockholders of Color Accents. Color Accents is not in violation of any of the
provisions of the Color Accents Charter Documents.


Section 2.2 Capitalization of Color Accents
 
a. The authorized capital stock of Color Accents consists of 100,000,000 shares
authorized as Common Stock, of which 8,127,500 shares are issued and outstanding
immediately prior to this Share Exchange and 10,000,000 shares of Preferred
Stock authorized for issuance but no preferred shares are issued.


b. All of the issued and outstanding shares of Common Stock of Color Accents
immediately prior to this Share Exchange are, and all shares of Common Stock of
Color Accents when issued in accordance with the terms hereof will be, duly
authorized, validly issued, fully paid and non-assessable, have been issued in
compliance with all applicable U.S. federal and state securities laws and state
corporate laws, and have been issued free of preemptive rights of any security
holder. Except with respect to securities to be issued to the M2 Systems’
Shareholders pursuant to the terms hereof, as of the date of this Agreement
there are no outstanding or authorized options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire or receive any shares of Color Accents’
capital stock, nor are there or will there be any outstanding or authorized
stock appreciation, phantom stock, profit participation or similar rights,
pre-emptive rights or rights of first refusal with respect to Color Accents or
any Common Stock, or any voting trusts, proxies or other agreements,
understandings or restrictions with respect to the voting of Color Accents’
capital stock.
 
 
2

--------------------------------------------------------------------------------

 
 
There are no registration or anti-dilution rights, and there is no voting trust,
proxy, rights plan, anti-takeover plan or other agreement or understanding to
which Color Accents is a party or by which it is bound with respect to any
equity security of any class of Color Accents. Color Accents is not a party to,
and it has no knowledge of, any agreement restricting the transfer of any shares
of the capital stock of Color Accents.  The issuance of all of the shares of
Color Accents described in this Section 2.2 have been, or will be, as
applicable, in compliance with U.S. federal and state securities laws and state
corporate laws and no stockholder of Color Accents has any right to rescind or
bring any other claim against Color Accents for failure to comply with the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.


c. There are no outstanding contractual obligations (contingent or otherwise) of
Color Accents to retire, repurchase, redeem or otherwise acquire any outstanding
shares of capital stock of, or other ownership interests in, Color Accents or to
provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other person.
 
Section 2.3Subsidiaries and Equity Investments. Color Accents does not directly
or indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.
 
Section 2.4 Authorization, Validity and Enforceability of Agreements. Color
Accents has all corporate power and authority to execute and deliver this
Agreement and all agreements, instruments and other documents to be executed and
delivered in connection with the transactions contemplated by this Agreement to
perform its obligations hereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement by
Color Accents and the consummation by Color Accents of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action of Color Accents, and no other corporate proceedings on the
part of Color Accents are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby and thereby. This Agreement constitutes the
valid and legally binding obligation of Color Accents and is enforceable in
accordance with its terms, except as such enforcement may be limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally. Color Accents does not
need to give any notice to, make any filings with, or obtain any authorization,
consent or approval of any government or governmental agency or other person in
order for it to consummate the transactions contemplated by this Agreement,
other than filings that may be required or permitted under states securities
laws, the Securities Act and/or the Exchange Act resulting from the issuance of
the New Color Accents Shares.


Section 2.5 No Conflict or Violation. Neither the execution and delivery of this
Agreement by Color Accents, nor the consummation by Color Accents of the
transactions contemplated hereby will: (i) contravene, conflict with, or violate
any provision of the Color Accents Charter Documents; (ii) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency,
court, administrative panel or other tribunal to which Color Accents is subject,
(iii) conflict with, result in a breach of, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
Color Accents is a party or by which it is bound, or to which any of its assets
or properties are subject; or (iv) result in or require the creation or
imposition of any encumbrance of any nature upon or with respect to any of Color
Accents’ assets, including without limitation the Color Accents Shares.
 
Section 2.6 Agreements. Except as disclosed on Schedule 2.6, Color Accents is
not a party to or bound by any contracts, including, but not limited to, any:
 
a. employment, advisory or consulting contract;
 
b. plan providing for employee benefits of any nature, including any severance
payments;
 
 
3

--------------------------------------------------------------------------------

 
 
 
c. lease with respect to any property or equipment;
 
d. contract, agreement, understanding or commitment for any future expenditure
in excess of $5,000 in the aggregate;
 
e. contract or commitment pursuant to which it has assumed, guaranteed,
endorsed, or otherwise become liable for any obligation of any other person,
entity or organization; or
 
f. agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement, except
with respect to the Color Accents Shares.
 
Color Accents has provided to M2 Systems and the M2 Systems’ Shareholders, prior
to the date of this Agreement, true, correct and complete copies of each
contract (whether written or oral), including each amendment, supplement and
modification thereto (the “Color Accents Contracts”).  The Company shall satisfy
all liabilities due under the Color Accents Contracts as of the date of
Closing.  All such liabilities shall be satisfied or released at or prior to
Closing.  Any amounts accrued post-Closing shall be the sole responsibility of
M2 Systems.
 
Section 2.7 Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of Color Accents, currently threatened
against Color Accents or any of its affiliates, that may affect the validity of
this Agreement or the right of Color Accents to enter into this Agreement or to
consummate the transactions contemplated hereby or thereby. There is no Action
pending or, to the knowledge of Color Accents, currently threatened against
Color Accents or any of its affiliates, before any court or by or before any
governmental body or any arbitration board or tribunal, nor is there any
judgment, decree, injunction or order of any court, governmental department,
commission, agency, instrumentality or arbitrator against Color Accents or any
of its affiliates. Neither Color Accents nor any of its affiliates is a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality. There is no Action by Color
Accents or any of its affiliates relating to Color Accents currently pending or
which Color Accents or any of its affiliates intends to initiate.


Section 2.8 Compliance with Laws. Color Accents has been and is in compliance
with, and has not received any notice of any violation of any, applicable law,
order, ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.
 
Section 2.9 Financial Statements; SEC Filings.
 
a. Color Accents’ financial statements (the “Financial Statements”) contained in
its periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of Color Accents as of the
dates, and for the periods, indicated therein, subject to normal year-end audit
adjustments. Color Accents has no material liabilities (contingent or
otherwise). Color Accents is not a guarantor or indemnitor of any indebtedness
of any other person, entity or organization. Color Accents maintains a standard
system of accounting established and administered in accordance with U.S. GAAP.
 
b.  Color Accents has timely made all filings with the SEC that it has been
required to make under the Securities Act and the Exchange Act ( the “Public
Reports”). Each of the Public Reports has complied in all material respects with
the applicable provisions of the Securities Act, the Exchange Act, and the
Sarbanes/Oxley Act of 2002 (the “Sarbanes/Oxley Act”) and/or regulations
promulgated thereunder. None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not misleading.
There is no event, fact or circumstance that would cause any certification
signed by any officer of Color Accents in connection with any Public Report
pursuant to the Sarbanes/Oxley Act to be untrue, inaccurate or incorrect in any
respect. There is no revocation order, suspension order, injunction or other
proceeding or law affecting the trading of Color Accents’ Common Stock.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.10 Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, Color Accents Board minutes and financial and other
records of whatsoever kind of Color Accents have been fully, properly and
accurately kept and completed; there are no material inaccuracies or
discrepancies of any kind contained or reflected therein; and they give and
reflect a true and fair view of the financial, contractual and legal position of
Color Accents. Color Accents maintains a system of internal accounting controls
sufficient, in the judgment of Color Accents, to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences.


Section 2.11 Employee Benefit Plans. Color Accents does not have any “Employee
Benefit Plan” as defined in the U.S. Employee Retirement Income Security Act of
1974 or similar plans under any applicable laws.
 
Section 2.12 Tax Returns, Payments and Elections. Color Accents has filed all
Tax (as defined below) returns, statements, reports, declarations and other
forms and documents (including, without limitation, estimated tax returns and
reports and material information returns and reports) (“Tax Returns”) required
pursuant to applicable law to be filed with any Tax Authority (as defined
below). All such Tax Returns are accurate, complete and correct in all material
respects, and Color Accents has timely paid all Taxes due and adequate
provisions have been and are reflected in Color Accents’ Financial Statements
for all current taxes and other charges to which Color Accents is subject and
which are not currently due and payable. None of Color Accents’ federal income
tax returns have been audited by the Internal Revenue Service. Color Accents has
no knowledge of any additional assessments, adjustments or contingent tax
liability (whether federal or state) of any nature whatsoever, whether pending
or threatened against the Color Accents for any period, nor of any basis for any
such assessment, adjustment or contingency. Color Accents has withheld or
collected from each payment made to each of its employees, if applicable, the
amount of all Taxes (including, but not limited to, United States income taxes
and other foreign taxes) required to be withheld or collected therefrom, and has
paid the same to the proper Tax Authority. For purposes of this Agreement, the
following terms have the following meanings: “Tax” (and, with correlative
meaning, “Taxes” and “Taxable”) means any and all taxes including, without
limitation, (x) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, value
added, net worth, license, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, environmental or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest or any penalty, addition to
tax or additional amount imposed by any United States, local or foreign
governmental authority or regulatory body responsible for the imposition of any
such tax (domestic or foreign) (a “Tax Authority”), (y) any liability for the
payment of any amounts of the type described in (x) as a result of being a
member of an affiliated, consolidated, combined or unitary group for any taxable
period or as the result of being a transferee or successor thereof, and (z) any
liability for the payment of any amounts of the type described in (x) or (y) as
a result of any express or implied obligation to indemnify any other person.
 
Section 2.13 No Debt Obligations. Upon the Closing Date, Color Accents will have
no debt, obligations or liabilities of any kind whatsoever other than with
respect to the transactions contemplated hereby. Color Accents is not a
guarantor of any indebtedness of any other person, entity or corporation.
 
 
5

--------------------------------------------------------------------------------

 
 
 
Section 2.14 No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to Color Accents or any of their affiliates
with respect to the transactions contemplated by this Agreement.


Section 2.15 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by Color Accents to
arise, between Color Accents and any accountants and/or lawyers formerly or
presently engaged by Color Accents. Color Accents is current with respect to
fees owed to its accountants and lawyers.
 
Section 2.16 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of Color Accents
in connection with the transactions contemplated by this Agreement do not
contain any untrue statement of a material fact or omit any material fact
necessary in order to make the statements contained herein and/or therein not
misleading.
 
Section 2.17 Absence of Undisclosed Liabilities. Since the date of the filing of
its annual report on Form 10-K for the fiscal year ended July 31, 2009, except
as specifically disclosed in the Public Reports: (A) there has been no event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect; (B) Color Accents has not incurred any liabilities, obligations,
claims or losses, contingent or otherwise, including debt obligations, other
than professional fees; (C) Color Accents has not declared or made any dividend
or distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) Color Accents has not made any loan, advance or capital
contribution to or investment in any person or entity; (E) Color Accents has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business; (F) Color Accents has not suffered any substantial
losses or waived any rights of material value, whether or not in the ordinary
course of business, or suffered the loss of any material amount of prospective
business; and (G) except for the Share Exchange, Color Accents has not entered
into any other transaction other than in the ordinary course of business, or
entered into any other material transaction, whether or not in the ordinary
course of business.
 
Section 2.18 No Integrated Offering. Color Accents does not have any
registration statement pending before the Commission or currently under the
Commission’s review and since the Closing Date, except as contemplated under
this Agreement, Color Accents has not offered or sold any of its equity
securities or debt securities convertible into shares of Common Stock.
 
Section 2.19 Employees.
 
a. Color Accents has no employees.
 
b. Other than Diane Pyun, Color Accents does not have any officers or directors.
No director or officer of Color Accents is a party to, or is otherwise bound by,
any contract (including any confidentiality, non-competition or proprietary
rights agreement) with any other person that in any way adversely affects or
will materially affect (a) the performance of his duties as a director or
officer of Color Accents or (b) the ability of Color Accents to conduct its
business.
 
Section 2.20No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to Color Accents or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by Color Accents but which has not been so publicly announced or disclosed.
Color Accents has not provided to M2 Systems, or the M2 Systems’ Shareholders,
any material non-public information or other information which, according to
applicable law, rule or regulation, was required to have been disclosed publicly
by Color Accents but which has not been so disclosed, other than with respect to
the transactions contemplated by this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
 
Section 2.21 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of Color Accents
or any of the Color Accents Principal Stockholder in connection with the
transactions contemplated by this Agreement, when taken together, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements contained herein and/or therein not
misleading.


 Section 2.22 No Assets or Real Property. Except as set forth on the most recent
Financial Statements, Color Accents does not have any assets of any kind.  Color
Accents does not own or lease any real property.


Section 2.23 Interested Party Transactions.  Except as disclosed on Schedule
2.23 and in Commission filings, no officer, director or shareholder of Color
Accents or any affiliate or “associate” (as such term is defined in Rule 405 of
the Commission under the Securities Act) of any such person or entity, has or
has had, either directly or indirectly, (a) an interest in any person or entity
which (i) furnishes or sells services or products which are furnished or sold or
are proposed to be furnished or sold by Color Accents, or (ii) purchases from or
sells or furnishes to, or proposes to purchase from, sell to or furnish Color
Accents any goods or services; or (b) a beneficial interest in any contract or
agreement to which Color Accents is a party or by which it may be bound or
affected.


Section 2.24 Intellectual Property. Except as disclosed on Schedule 2.24 and in
Commission filings, Color Accents does not own, use or license any intellectual
property in its business as presently conducted.


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF M2 SYSTEMS
 
M2 Systems represents, warrants and agrees that all of the statements in the
following subsections of this Article III, pertaining to M2 Systems, are true
and complete as of the date hereof.
 
Section 3.1 Incorporation.
 
M2 Systems is a company duly incorporated, validly existing, and in good
standing under the laws of the State of Florida and has the corporate power and
is duly authorized under all applicable laws, regulations, ordinances, and
orders of public authorities to carry on its business in all material respects
as it is now being conducted.  The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
violate any provision of M2 Systems’ Articles of Organization or bylaws.  M2
Systems has taken all actions required by law, its Articles of Organization or
bylaws, or otherwise to authorize the execution and delivery of this
Agreement.  M2 Systems has full power, authority, and legal capacity and has
taken all action required by law, its Articles of Organization or bylaws, and
otherwise to consummate the transactions herein contemplated.
 
Section 3.2 Authorized Shares.
 
The number of shares which M2 Systems is authorized to issue consists of
50,000,000 shares of Common Stock and 0 shares of preferred stock, par value of
$0.001 per share.  There are 100 shares of common stock issued and outstanding
and no shares of preferred stock currently issued and outstanding.  The issued
and outstanding shares are validly issued, fully paid, and non-assessable and
not issued in violation of the preemptive or other rights of any person.
 
Section 3.3 Subsidiaries and Predecessor Corporations
 
M2 Systems does not have any subsidiaries, and does not own, beneficially or of
record, any shares of any other corporation.
 
Section 3.4 Financial Statements.
 
M2 Systems has obtained its audited balance sheet and the related audited
statements of operations, stockholders’ equity and cash flows for the period
from inception through December 31, 2008 together with the notes to such
statements and the opinion of Jewett Schwartz Wolff & Associates, independent
certified public accountants.
 
 
7

--------------------------------------------------------------------------------

 
 
All such financial statements have been prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved. The balance sheets are true and accurate and present fairly as of
their respective dates the financial condition of M2 Systems.  As of the date of
such balance sheets, except as and to the extent reflected or reserved against
therein, M2 Systems had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of M2 Systems, in accordance with generally accepted accounting
principles. The statements of operations, stockholders’ equity and cash flows
reflect fairly the information required to be set forth therein by generally
accepted accounting principles.
 
M2 Systems has duly and punctually paid all Governmental fees and taxation which
it has become liable to pay and has duly allowed for all taxation reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and M2 Systems has
made any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
Governmental fees and taxation.
 
The books and records, financial and otherwise, of M2 Systems are, in all
material aspects, complete and correct and have been maintained in accordance
with good business and accounting practices.
 
All of M2 Systems’ assets are reflected on its financial statements, and M2
Systems has no material liabilities, direct or indirect, matured or unmatured,
contingent or otherwise.
 
Section 3.5 Information
 
.  The information concerning M2 Systems set forth in this Agreement is complete
and accurate in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact required to make the
statements made, in light of the circumstances under which they were made, not
misleading.


Section 3.6 Absence of Certain Changes or Events
 
.  Since June 30, 2009, (a) there has not been any material adverse change in
the business, operations, properties, assets, or condition (financial or
otherwise) of M2 Systems; and (b) M2 Systems has not (i) declared or made, or
agreed to declare or make, any payment of dividends or distributions of any
assets of any kind whatsoever to stockholders or purchased or redeemed, or
agreed to purchase or redeem, any of its shares; (ii) made any material change
in its method of management, operation or accounting, (iii) entered into any
other material transaction other than sales in the ordinary course of its
business; or (iv) made any increase in or adoption of any profit sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement made to, for, or with its officers, directors, or
employees; and
 
Section 3.7 Litigation and Proceedings . There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of M2 Systems after
reasonable investigation, threatened by or against M2 Systems or affecting M2
Systems or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  M2 Systems does not have any knowledge of any material
default on its part with respect to any judgment, order, injunction, decree,
award, rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality or of any circumstances
 
Section 3.8 No Conflict With Other Instruments .  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of any indenture,
mortgage, deed of trust, or other material agreement, or instrument to which M2
Systems is a party or to which any of its assets, properties or operations are
subject.
 
 
8

--------------------------------------------------------------------------------

 
 
 
Section 3.9 Compliance With Laws and Regulations
 
To the best of its knowledge, M2 Systems has complied with all applicable
statutes and regulations of any federal, state, or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
M2 Systems or except to the extent that noncompliance would not result in the
occurrence of any material liability for M2 Systems.  This compliance includes,
but is not limited to, the filing of all reports to date with federal and state
securities authorities.
 
Section 3.10 Approval of Agreement. The Board of Directors of M2 Systems has
authorized the execution and delivery of this Agreement by M2 Systems and has
approved this Agreement and the transactions contemplated hereby.
 
Section 3.11 Valid Obligation. This Agreement and all agreements and other
documents executed by M2 Systems in connection herewith constitute the valid and
binding obligation of M2 Systems, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.


ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF M2 SYSTEMS SHAREHOLDERS
 
The M2 Systems Shareholders hereby represents and warrants to Color Accents:
 
Section 4.1Authority. The M2 Systems Shareholders have the right, power,
authority and capacity to execute and deliver this Agreement to which the M2
Systems Shareholders is a party, to consummate the transactions contemplated by
this Agreement to which the M2 Systems Shareholders is a party, and to perform
the M2 Systems Shareholders’ obligations under this Agreement to which the M2
Systems Shareholders is a party. This Agreement has been duly and validly
authorized and approved, executed and delivered by the M2 Systems Shareholders.
Assuming this Agreement has been duly and validly authorized, executed and
delivered by the parties thereto other than the M2 Systems Shareholders, this
Agreement is duly authorized, executed and delivered by the M2 Systems
Shareholders and constitutes the legal, valid and binding obligation of the M2
Systems Shareholders, enforceable against the M2 Systems Shareholders in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.
 
Section 4.2No Conflict. Neither the execution or delivery by the M2 Systems
Shareholders of this Agreement to which the M2 Systems Shareholders is a party
nor the consummation or performance by the M2 Systems Shareholders of the
transactions contemplated hereby or thereby will, directly or indirectly,
(a) contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of the M2 Systems Shareholders (if the M2 Systems
Shareholders is not a natural person); (b) contravene, conflict with, constitute
a default (or an event or condition which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination or acceleration
of, any agreement or instrument to which the M2 Systems Shareholders is a party
or by which the properties or assets of the M2 Systems Shareholders are bound;
or (c) contravene, conflict with, or result in a violation of, any Law or Order
to which the M2 Systems Shareholders, or any of the properties or assets of the
M2 Systems Shareholders, may be subject.


Section 4.3Litigation. There is no pending Action against the M2 Systems
Shareholders that involves the M2 Systems Shares or that challenges, or may have
the effect of preventing, delaying or making illegal, or otherwise interfering
with, any of the transactions contemplated by this Agreement or the business of
M2 Systems and, to the knowledge of the M2 Systems Shareholders, no such Action
has been threatened, and no event or circumstance exists that is reasonably
likely to give rise to or serve as a basis for the commencement of any such
Action.
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
Section 4.4Acknowledgment. The M2 Systems Shareholders understands and agrees
that the New Color Accents Shares to be issued pursuant to this Agreement have
not been registered under the Securities Act or the securities laws of any state
of the U.S. and that the issuance of the Color Accents Shares is being effected
in reliance upon an exemption from registration afforded either under Section
4(2) of the Securities Act for transactions by an issuer not involving a public
offering or Regulation D promulgated thereunder or Regulation S for offers and
sales of securities outside the U.S.
 
Section 4.5Stock Legends. The M2 Systems Shareholders hereby agrees with Color
Accents as follows:
 
a. Securities Act Legend Accredited Investors. The certificates evidencing the
Color Accents Shares issued to the M2 Systems Shareholders will bear the
following legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.
 
b. Other Legends. The certificates representing such Color Accents Shares, and
each certificate issued in transfer thereof, will also bear any other legend
required under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.
 
c. Opinion. The M2 Systems Shareholders shall not transfer any or all of the
Color Accents Shares pursuant to Rule 144, under the Securities Act,
Regulation S or absent an effective registration statement under the Securities
Act and applicable state securities law covering the disposition of the Color
Accents Shares, without first providing Color Accents with an opinion of counsel
(which counsel and opinion are reasonably satisfactory to Color Accents) to the
effect that such transfer will be made in compliance with Rule 144, under the
Securities Act, or will be exempt from the registration and the prospectus
delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable U.S. state securities laws.
 
Section 4.6Ownership of Shares. The M2 Systems’ Shareholders is both the record
and beneficial owner of the M2 Systems Shares. The M2 Systems Shareholders is
not the record or beneficial owner of any other shares of M2 Systems. The M2
Systems Shareholders has and shall transfer at the Closing, good and marketable
title to the M2 Systems Shares, free and clear of all liens, claims, charges,
encumbrances, pledges, mortgages, security interests, options, rights to
acquire, proxies, voting trusts or similar agreements, restrictions on transfer
or adverse claims of any nature whatsoever, excepting only restrictions on
future transfers imposed by applicable law.
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
Section 4.7Pre-emptive Rights. Subject to Schedule 4.7, at Closing, no M2
Systems Shareholders has any pre-emptive rights or any other rights to acquire
any shares of M2 Systems that have not been waived or exercised.


Section 4.8 Accredited Investor.  All M2 Systems Shareholders receiving shares
of Color Accents pursuant to this Agreement are “accredited investors” within
the meaning of Rule 501(a) of Regulation D promulgated under the Securities Act
of 1933, as amended (the “Securities Act”).
 
ARTICLE V
 
CONDITIONS TO OBLIGATIONS OF M2 SYSTEMS
AND THE M2 SYSTEMS SHAREHOLDERS
 
The obligations of M2 Systems and the M2 Systems Shareholders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by M2 Systems and the M2 Systems Shareholders at their sole
discretion:
 
Section 5.1Representations and Warranties of Color Accents. All representations
and warranties made by Color Accents in this Agreement shall be true and correct
in all material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.
 
Section 5.2Agreements and Covenants. Color Accents shall have performed and
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with on or prior to the Closing Date.
 
Section 5.3Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.
 
Section 5.4No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Color Accents shall be in effect; and no action or
proceeding before any court or governmental or regulatory authority, domestic or
foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
Section 5.5Other Closing Documents. M2 Systems shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of Color Accents, Color Accents’ performance of its obligations
hereunder, and/or in furtherance of the transactions contemplated by this
Agreement as the M2 Systems Shareholders and/or their respective counsel may
reasonably request.


Section 5.6Documents. Color Accents must have caused the following documents to
be delivered to M2 Systems and the M2 Systems Shareholder:


 
11

--------------------------------------------------------------------------------

 
 
 
a. share certificates evidencing the New Color Accents Shares registered in the
name of the M2 Systems Shareholders;


b. a Secretary’s Certificate, dated the Closing Date, certifying attached copies
of (A) the Color Accents Charter Documents, (B) the resolutions of the Color
Accents Board approving this Agreement and the transactions contemplated hereby
and thereby; and (C) the incumbency of each authorized officer of Color Accents
signing this Agreement to which Color Accents is a party;


c. an Officer’s Certificate, dated the Closing Date, certifying as to
Sections 5.1, 5.2, 5.3, 5.4, 5.7, and 5.8.
 
d. a Certificate of Good Standing of Color Accents, dated as of a date not more
than five business days prior to the Closing Date;
 
e. this Agreement is duly executed;
 
f. the resignation of each of Diane Pyun as officer and director of Color
Accents as of the Closing Date;
 
g. such other documents as M2 Systems may reasonably request for the purpose of
(A) evidencing the accuracy of any of the representations and warranties of
Color Accents, (B) evidencing the performance of, or compliance by Color Accents
with any covenant or obligation required to be performed or complied with by
Color Accents, (C) evidencing the satisfaction of any condition referred to in
this Article V, or (D) otherwise facilitating the consummation or performance of
any of the transactions contemplated by this Agreement.


Section 5.7 Cancellation of Shares.  The 5,000,000 shares of Color Accents
Common Stock owned by Diane Pyun shall be delivered to Anslow & Jaclin, LLLP and
held in escrow and subject to cancellation within 120 days from Closing.


Section 5.8 No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to Color Accents.
  
ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF COLOR ACCENTS
 
The obligations of Color Accents to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by Color
Accents in its sole discretion:


Section 6.1Representations and Warranties of M2 Systems and the M2 Systems
Shareholders. All representations and warranties made by M2 Systems and the M2
Systems Shareholders on behalf of themselves individually in this Agreement
shall be true and correct on and as of the Closing Date except insofar as the
representation and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.
 
Section 6.2Agreements and Covenants. M2 Systems and the M2 Systems Shareholders
shall have performed and complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by
each of them on or prior to the Closing Date.


 
12

--------------------------------------------------------------------------------

 
 
 
Section 6.3Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.


Section 6.4No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
M2 Systems shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.


Section 6.5Other Closing Documents. Color Accents shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of M2 Systems and the M2 Systems Shareholders, the performance of
M2 Systems and the M2 Systems Shareholders’ respective obligations hereunder
and/or in furtherance of the transactions contemplated by this Agreement as
Color Accents or its counsel may reasonably request.
 
Section 6.6Documents. M2 Systems and the M2 Systems Shareholders must deliver to
Color Accents at the Closing:
 
a. share certificates evidencing the number of M2 Systems Shares, along with
executed share transfer forms transferring such M2 Systems Shares to Color
Accents;
 
b. this Agreement to which the M2 Systems and the M2 Systems Shareholders is a
party, duly executed;
 
c. such other documents as Color Accents may reasonably request for the purpose
of (A) evidencing the accuracy of any of the representations and warranties of
the M2 Systems and the M2 Systems Shareholders , (B) evidencing the performance
of, or compliance by M2 Systems and the M2 Systems Shareholders with, any
covenant or obligation required to be performed or complied with by M2 Systems
and the M2 Systems Shareholders, as the case may be, (C) evidencing the
satisfaction of any condition referred to in this Article VI, or (D) otherwise
facilitating the consummation or performance of any of the transactions
contemplated by this Agreement.
 
Section 6.7No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the M2 Systems Shares, or any other stock, voting, equity, or
ownership interest in, M2 Systems, or (b) is entitled to all or any portion of
the New Color Accents Shares.
 
ARTICLE VII
 
POST-CLOSING AGREEMENTS
 
Section 7.1SEC Documents. From and after the Closing Date, in the event the SEC
notifies Color Accents of its intent to review any Public Report filed prior to
the Closing Date or Color Accents receives any oral or written comments from the
SEC with respect to any Public Report filed prior to the Closing Date, Color
Accents shall promptly notify the Color Accents Principal Stockholder and the
Color Accents Principal Stockholder shall reasonably cooperate with Color
Accents in responding to any such oral or written comments.
 
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
INDEMNIFICATION
 
Section 8.1Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the one-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.
 
Section 8.2Indemnification.
 
a. Indemnification Obligations in favor of the Principal Stockholders of Color
Accents. From and after the Closing Date until the expiration of the Survival
Period, M2 Systems shall reimburse and hold harmless the Color Accents Principal
Stockholders (each such person and his heirs, executors, administrators, agents,
successors and assigns is referred to herein as a “Color Accents Indemnified
Party”) against and in respect of any and all damages, losses, settlement
payments, in respect of deficiencies, liabilities, costs, expenses and claims
suffered, sustained, incurred or required to be paid by any Color Accents
Indemnified Party, and any and all actions, suits, claims, or legal,
administrative, arbitration, governmental or other procedures or investigation
against any Color Accents Indemnified Party, which arises or results from a
third-party claim brought against a Color Accents Indemnified Party to the
extent based on a breach of the representations and warranties with respect to
the business, operations or assets of M2 Systems. All claims of Color Accents
pursuant to this Section 8.2 shall be brought by the Color Accents Principal
Stockholders on behalf of Color Accents and those Persons who were stockholders
of Color Accents Company immediately prior to the Closing Date.  In no event
shall any such indemnification payments exceed $100,000 in the aggregate from M2
Systems.   No claim for indemnification may be brought under this Section 8.2(a)
unless all claims for indemnification, in the aggregate, total more than
$10,000.
 
b. Indemnification in favor of M2 Systems and the M2 Systems Shareholders. From
and after the Closing Date until the expiration of the Survival Period, the
Color Accents Principal Stockholders will, severally and not jointly, indemnify
and hold harmless M2 Systems, the M2 Systems Shareholders, and their respective
officers, directors, agents, attorneys and employees, and each person, if any,
who controls or may “control” (within the meaning of the Securities Act) any of
the forgoing persons or entities (hereinafter referred to individually as a “M2
Systems Indemnified Person”) from and against any and all losses, costs,
damages, liabilities and expenses arising from claims, demands, actions, causes
of action, including, without limitation, legal fees, (collectively, “Damages”)
arising out of any (i) any breach of representation or warranty made by Color
Accents or the Color Accents Principal Stockholder in this Agreement, and in any
certificate delivered by Color Accents or the Color Accents Principal
Stockholder pursuant to this Agreement, (ii) any breach by Color Accents or the
Color Accents Principal Stockholder of any covenant, obligation or other
agreement made by Color Accents or the Color Accents Principal Stockholder in
this Agreement, and (iii) a third-party claim based on any acts or omissions by
Color Accents or the Color Accents Principal Stockholder. In no event shall any
such indemnification payments exceed $100,000 in the aggregate from all Color
Accents Principal Stockholder.  No claim for indemnification may be brought
under this Section 8.2(b) unless all claims for indemnification, in the
aggregate, total more than $10,000.
 
 
14

--------------------------------------------------------------------------------

 
 
 
ARTICLE IX
 
MISCELLANEOUS PROVISIONS
 
Section 9.1Publicity. No party shall cause the publication of any press release
or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.
 
Section 9.2Successors and Assigns. This Agreement shall inure to the benefit of,
and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.
 
Section 9.3Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.
 
Section 9.4Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or sent by registered or certified mail
(postage prepaid, return receipt requested)or facsimile to the parties at the
following addresses:
 
If to M2 Systems or the M2 Systems Shareholders, to:
Attn: Michael Muscato
2301 Maitland Center Parkway
Suite 240
Maitland, Florida 32751


With a copy to (which copy shall not constitute notice):
Anslow & Jaclin, LLP
Attn: Eric M. Stein, Esq.
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
 
        If to Color Accents or the Color Accents Principal Stockholder, to:
813 Woodburn Road
Raleigh, North Carolina 27605
 
or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America (or, in the case of the M2 Systems Shareholders or M2 Systems,
in the British Virgin Islands or the United States of America) and notice of
such change shall have been given to such other party hereto as provided in this
Section 9.4.
 
Section 9.5Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 9.6Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.
 
Section 9.7Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.
 
Section 9.8Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
 
Section 9.9Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Nevada, in
respect of any matter arising under this Agreement. Service of process, notices
and demands of such courts may be made upon any party to this Agreement by
personal service at any place where it may be found or giving notice to such
party as provided in Section 9.4.
 
Section 9.10Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.
 
Section 9.11Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof.
 
Section 9.12Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.
 
[REST OF PAGE DELIBERATELY LEFT BLANK]

 
16

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.








COLOR ACCENTS HOLDINGS, INC.
       
By:
   
Name:  Diane Pyun
 
Title:    Chief Executive Officer
     
M2 SYSTEMS CORPORATION
       
By:
   
Name:  Michael Muscato
 
Title:    Chairman of the Board
     
COLOR ACCENTS PRINCIPAL STOCKHOLDER
       
By:
 
 
           Diane Pyun
       
 
M2 SYSTEMS SHAREHOLDERS
       
By:
 
 
           Michael Muscato
       
By:
   
            Joseph Adams
       




 
17

--------------------------------------------------------------------------------

 

SCHEDULE I
Color Accents Holdings, Inc.
Issuance to M2 Systems Shareholders


Shareholder
 
Number of Shares
   
Percent Ownership*
 
Michael Muscato
    4,400,000       54.13 %
Joseph Adams
    2,200,000       27.07 %
Total Shares Issued
 Pursuant to this Agreement
    6,600,000       81.2 %





* Based on 8,127,500 shares outstanding immediately following the share
issuance, not including the 5,000,000 shares issued to Diane Pyun that are being
held in escrow and subject to cancellation within 120 days from Closing.


 
18

--------------------------------------------------------------------------------

 
